Citation Nr: 0904114	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-13 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
neuropathy of the left spinal accessory nerve.

2.  Entitlement to service connection for cervical spine 
arthritis, to include as secondary to service-connected 
neuropathy of the left spinal accessory nerve.

3.  Entitlement to service connection for bowel disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and L. H.

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
November 1960.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the RO.

In November 2008, the veteran had a hearing at the RO before 
the Acting Veterans Law Judge whose signature appears at the 
end of this decision. Although the veteran was (and continues 
to be) represented by the Disabled American Veterans, he 
declined to have his representative at his hearing.

The issues of entitlement to service connection for cervical 
spine arthritis and for bowel disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDING OF FACT

The service-connected neuropathy of the left spinal accessory 
nerve is productive of complete paralysis but has not been 
shown to have an unusual effect on occupational functioning 
beyond that contemplated by the assigned 30 percent 
evaluation.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
neuropathy of the left spinal accessory nerve have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.124a, 
Diagnostic Code 8211 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of the issue of 
entitlement to an increased rating for the service-connected 
neuropathy of the left spinal accessory nerve.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the 
record, the Board finds that VA has met that duty.

In July 2005, VA received the veteran's claim of entitlement 
an increased rating for neuropathy of the left spinal 
accessory nerve, and there is no issue as to providing an 
appropriate application form or completeness of the 
application for service connection or for an increased 
rating. 

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate notice in increased rating 
cases requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board finds that the August 2005 VCAA 
notice letter was in substantial compliance with the first 
and fourth requirements of Vazquez-Flores to the extent that 
the veteran was notified that he needed to submit evidence of 
worsening that could include specific medical and laboratory 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
in what manner his disabilities had worsened.  The Board is 
aware that this letter did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  As such, the veteran has received 
inadequate notice, and the Board must proceed with an 
analysis of whether this error prejudiced him.  See Sanders 
v. Nicholson, 487 F.3d at 889.

The Board has reviewed the record first to determine whether 
the veteran had actual knowledge of the evidence needed to 
support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim). 

Here, the RO provided the veteran with the provisions of the 
applicable diagnostic criteria in the October 2007 Statement 
of the Case.  In his December 2007 Substantive Appeal, the 
veteran responded by providing a very detailed description of 
his current neurological symptomatology, with references to 
the current 30 percent rating.  The Board is thus entirely 
satisfied that the veteran has sufficient awareness of the 
type of findings that must be shown to substantiate a higher 
rating; in other words, he has shown actual knowledge.  For 
this reason, the Board finds that any notice errors with 
regard to the second and third requirements of Vazquez-Flores 
are not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

Following notice to the veteran, the RO fulfilled its duty to 
assist the veteran in obtaining identified and available 
evidence needed to substantiate his claim. In support of the 
veteran's claim for an increased rating the RO received 
copies of medical records reflecting his recent treatment. VA 
also examined the veteran to determine the extent of his 
service-connected neuropathy of the left spinal accessory 
nerve. In addition, he testified at his hearing before the 
undersigned Acting Veterans Law Judge.  In sum, the veteran 
has been afforded a meaningful opportunity to participate in 
the development of his appeal. There is no evidence of any VA 
error in notifying or assisting the veteran that could result 
in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication. Accordingly, the 
Board will proceed to the merits of the issue of entitlement 
to an increased rating for neuropathy of the left spinal 
accessory nerve.

Analysis

The veteran argues that he his service-connected neuropathy 
of the left spinal accessory nerve is manifested primarily by 
increasingly severe weakness of the trapezius and shoulder 
muscles.  Therefore, he maintains that an increased rating is 
warranted. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). 

In evaluating impairment of the upper extremities, it is 
often important to determine the veteran's major or dominant 
upper extremity.  Impairment of a major upper extremity can 
frequently result in a rating higher than that assignable for 
impairment of the minor upper extremity.  38 C.F.R. § 4.69 
(2008).  In this case, the medical records confirm that the 
veteran is right-handed.  Consequently, his service-connected 
neuropathy of the left spinal accessory nerve is associated 
with his minor upper extremity.

The 30 percent rating currently in effect is warranted for 
complete paralysis of the left accessory nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8211.  That rating is dependent 
upon loss of motor function of sternomastoid and trapezius 
muscles and is the highest schedular evaluation warranted 
under that diagnostic code.  Therefore, the Board has 
considered the veteran's claim in light of a closely 
analogous diagnostic code such as 38 C.F.R. § 4.73, 
Diagnostic Code 5301 (2008).  That diagnostic code is 
applicable to rating muscle injuries which affect the upward 
rotation of the scapula and elevation of the arm above 
shoulder level.  However, under that diagnostic code, a 30 
percent evaluation is also the highest schedular evaluation 
warranted for impairment of the minor upper extremity.

When, as here, the highest schedular evaluation is currently 
in effect for a particular service-connected disability, the 
Board must consider the possibility of referring the case to 
the Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1) (2008).  The threshold question is whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate for rating purposes.  38 
C.F.R. § 3.321(b)(1) (2008); see Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

In this case, the evidence does not show that the impairment 
caused by the veteran's neuropathy of the left accessory 
nerve presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Rather, the record 
shows that the manifestations of that disability are those 
contemplated by the regular schedular standards.  It must be 
emphasized that the disability ratings are not job specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  Id.  Absent competent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to a rating in excess of 30 percent for 
neuropathy of the left spinal accessory nerve is denied.


REMAND

The veteran also seeks entitlement to service connection for 
cervical spine arthritis and for entitlement to service 
connection for bowel disease. After reviewing the record, 
however, the Board finds that there may be outstanding 
evidence which could support the veteran's claim.  
Accordingly, further development of the record is warranted 
prior to further consideration by the Board.

The veteran contends that his cervical spine arthritis is 
primarily the result of his service-connected neuropathy of 
the left spinal accessory nerve. Service connection may be 
granted when the evidence shows that a particular disability 
is proximately due to or the result of a disability for which 
service connection has already been established.  38 C.F.R. § 
3.310(a) (2008).  Any increase in the severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b) (2008).

Although the RO has determined that the veteran's cervical 
spine arthritis is not proximately due to or the result of a 
service-connected disability, it has not considered the 
possibility of whether the veteran's cervical spine arthritis 
has been aggravated by his service-connected neuropathy of 
the left spinal accessory nerve. Accordingly, that issue must 
be remanded to the RO for consideration. 

With respect to the veteran's claim of entitlement to service 
connection for bowel disease, the treatment for records 
currently on file show that the veteran has been treated for 
gastrointestinal complaints, since December 1987.  However, 
during a November 1966 VA examination, he reported treatment 
for a stomach ulcer as early as 1965 at the East Side General 
Hospital in Detroit. Although the records of that treatment 
have not been associated with the veteran's claims folder, 
they could be potentially relevant to the veteran's claim of 
entitlement to service connection for bowel disease.  
Therefore, they must be requested prior to further appellate 
consideration.

In light of the foregoing, the issues of entitlement to 
service connection cervical spine disability and for bowel 
disease, are is REMANDED for the following actions:

1.  Following receipt of a signed release 
form, request records of the veteran's 
1965 treatment for a stomach ulcer at 
East Side General Hospital in Detroit, 
Michigan.  Also request that the veteran 
provide any such records he may have in 
his possession.  A failure to respond or 
a negative reply to any request must be 
noted in writing and associated with the 
claims folder.  If the requested records 
are unavailable, notify the veteran and 
his representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e).

2.  Then, the veteran should be afforded 
a VA neurological examination, with an 
appropriate examiner who has reviewed the 
entire claims file.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the service-connected 
neuropathy of the left spinal accessory 
nerve has had any causal connection to 
the cervical spine arthritis, 
particularly in terms of causing a 
permanent worsening.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  Readjudicate the issues of 
entitlement to service connection for 
cervical spine arthritis and for bowel 
disease. With respect to the claim of 
entitlement to service connection for 
arthritis of the cervical spine, the 
readjudication must include, but is not 
limited to, a determination as to whether 
the claimed cervical spine arthritis has 
been aggravated by his service-connected 
neuropathy of the left spinal accessory 
nerve. 

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  While no action 
is required of the veteran until further notice is obtained, 
the Board advises that the veteran that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


